Citation Nr: 0123630	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-01442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by a gastrointestinal disorder.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by neurological deficits, including 
numbness and weakness of the upper and lower extremities.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue syndrome.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant served on active duty from January 7, to March 
11, 1991. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

The Board has reviewed the appellant's many notices of 
disagreements and substantive appeals.  It must be noted that 
it is not always clear what claims the appellant is rasing at 
any given time.  As the U.S. Court of Appeals for Veterans 
Claims (Court) has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

In written argument prepared by the appellant's 
representative in May and September 2001, five of the six 
issues listed above were cited (for the purposes of clarity 
in this appellate consideration, the Board will treat the 
claim of service connection for PTSD and service connection 
for an acquired psychiatric disorder other than PTSD 
separately).  In the opinion of the undersigned, the issue of 
entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue syndrome is also before the 
Board at this time.  In February 1997, the appellant made 
specific reference to the claim of entitlement to service 
connection for an undiagnosed illness manifested by chronic 
fatigue syndrome within a substantive appeal to the Board.

If the appellant wishes to raise any additional claims with 
the VA, he must do so first with the RO.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 1991).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  





REMAND

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a appellant's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a appellant 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the appellant "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Whether or not the appellant "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the appellant's lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the appellant's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
appellant was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997)) did not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy. 

In this case, the appellant served in the United States Navy 
during the Persian Gulf War.  Service records indicate one 
month and twenty-eight days of sea service.  As a result, 
while the appellant may (or may not) have served in a 
"combat zone" during his limited service, this record does 
not indicate that the appellant "engaged in combat with the 
enemy."  

In this case, where the record does not reflect evidence that 
the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau, 9 Vet. App. at 
394-96.  This does not mean that the claimant can not still 
establish that he "engaged in combat with the enemy," and 
then secure the presumptions provided under 38 U.S.C.A. 
§ 1154(b) (West 1991).  It only means that other "credible 
supporting evidence from any source" must be provided to 
insure that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.

The record before the Board demonstrates that PTSD has been 
diagnosed.  However, many health care providers have failed 
to diagnose the appellant with PTSD.  Further, even when the 
diagnosis of PTSD was presented, specifics concerning what 
event or events in service allegedly constituted the 
"stressor" were not provided.  As stated by the Court, 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
statements regarding his symptoms to be credible.  In this 
regard, the Board must not that service connection may not be 
granted for a personality disorder.  38 C.F.R. §§ 3.303(c), 
4.9 (2000), and Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  Service connection may also not be 
granted for alcoholism.  38 U.S.C.A. § 105(a) (West 1991); 
38 C.F.R. § 3.301(a) (2000).

In this case the Board believes that under the Veterans 
Claims Assistance Act of 2000 (the "VCAA"), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001), 66 
Fed. Reg., No. 168, 45620-45632 (Aug. 29, 20001), the VA must 
attempt to develop and confirm the appellant's alleged 
stressors.  As a result, additional development will be 
required.

With respect to the claims for service connection for 
disabilities due to an undiagnosed illness, the Board notes 
that such disability must be shown to a degree of 10 percent 
or more for service connection to be warranted.  See 38 
C.F.R. § 3.317(a)(1)(i) (2000).  The Board finds that the VA 
examinations of record are not sufficient to determine the 
nature and etiology of the disabilities claimed.  The 
examinations also do not adequately reflect evaluation of the 
severity of the claimed disabilities at issue to determine 
whether they are 10 percent or more disabling.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should request the 
appellant to identify the names, address, 
and approximate dates of treatment for 
all health care providers who may posses 
additional records pertinent to his 
claims.

2.  The appellant should be asked to list 
all alleged traumatic events he contends 
caused his alleged PTSD.  He should 
including all information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
appellant should be asked to provide to 
the best of his ability any specific 
details to each of any claimed stressful 
events cited above, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The appellant should 
indicate which of these alleged stressful 
events listed above he is referring when 
he writes relative to any specific 
incident.  If there are several 
stressors, he should note those stressors 
and number them accordingly.  

The appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

3.  If the appellant has provided 
information in sufficient detail to 
permit meaningful research to be 
performed, the RO should attempt to 
confirm any stressor or stressors 
supplied by the appellant through all 
appropriate channels.  The RO should only 
perform research if the appellant has 
provided additional adequate information 
by which a meaningful attempt to confirm 
any of the alleged stressors may be 
confirmed,

4.  If (and only if) a stressor is 
confirm, the appellant should be examined 
by a VA psychiatrist to determine whether 
the confirmed stressor (and only the 
confirmed stressor) has caused PTSD.

5.  The appellant should be scheduled for 
VA examination in order to determine the 
nature and etiology of any 
gastrointestinal disorder, headache 
disorder, neurological deficit, or 
chronic fatigue syndrome found.  The 
claims folder or the pertinent medical 
records contained therein, including the 
appellant's service medical records and 
any pertinent records obtained from any 
other sources, must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed. A copy of this remand order 
also should be provided to the examiners.  

The examiner should provide explicit 
responses to the following questions:

(a) Does the appellant have objective 
evidence of a gastrointestinal disorder, 
headache disorder, neurological deficit, 
or chronic fatigue syndrome?  If so, what 
is the nature and extent any disability 
found?  The examiner should list each 
such disability found.

(b) What is the degree of medical 
probability that any current disability 
found is attributable to a Persian Gulf 
undiagnosed illness, causally related to 
service, or (if pre-existing service) was 
chronically worsened by the appellant's 
active service?

A copy of this remand must be made 
available to the examiner for review. 

6.  After the development requested has 
been completed, the RO should review the 
examination report or reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If the 
report(s) are deficient in any manner, 
the RO must implement corrective 
procedures at once.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

